GARRECHT, Circuit Judge.
In this case now on appeal to this court, the appellees appeared generally and filed briefs discussing the ease upon the merits, and the matter was argued by all parties in open court and taken under submission. Thereafter appellees filed a motion to dismiss the appeal upon the ground that the court had no jurisdiction to entertain the appeal of the Maryland Casualty Company, which is also a creditor, for the reason that the right to appeal from the order allowing fees must be prosecuted by the trustee, or, in the event that he does not, then by permission given by the court to a creditor, who must appeal in the name of the trustee ; that such permission was not requested, and no such order entered; and that therefore the court is without jurisdiction. In this case the trustee is made a party defendant. It also appears that the order of the District Court appealed from awards costs and interest against appellant, wherein this ease differs from that of Maryland Casualty *290Co. v. George R. Freeman, Adm’r, etc. (C. C. A.) 71 F.(2d) 1011, and other cases cited by appellee.
Motion to dismiss denied.